UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1205



ARTHUR NUCKLES,

                                                          Petitioner,

          versus

CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 94-0403-BLA)

Submitted:   February 11, 1997         Decided:     February 21, 1997


Before WILLIAMS and MOTZ, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.

Affirmed by unpublished per curiam opinion.


Arthur Nuckles, Petitioner Pro Se. Michael Francis Blair, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, John M.
McCracken, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's order

granting his motion for reconsideration and reaffirming the deci-

sion and order affirming the ALJ's decision to deny his application

for black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1996). Our review of the record discloses that the
Board's decisions are based upon substantial evidence and are with-

out reversible error. Accordingly, we affirm on the reasoning of

the Board. Nuckles v. Clinchfield Corp., No. 94-0403-BLA (B.R.B.
Feb. 24, 1995 & Jan. 25, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2